82 F.3d 421
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Nellie BRANSCUM, Appellant,v.Shirley S. CHATER,* Appellee.
No. 94-4109.
United States Court of Appeals, Eighth Circuit.
Submitted April 3, 1996.Filed April 19, 1996.

Before McMILLIAN, WOLLMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Nellie Branscum appeals the district court's1 decision affirming the Commissioner's denial of disability insurance benefits.   The administrative law judge ended the analysis of Branscum's claim at the second step of the five-step analysis, concluding that Branscum did not have a severe impairment that significantly limited her physical or mental ability to do basic work activities before her insured status ended on June 30, 1983.   See 20 C.F.R. § 404.1520(c) (1995).   Upon careful review of the record, we conclude substantial evidence is present to support the Commissioner's decision, and an extended discussion is not warranted.   The judgment is affirmed.   See 8th Cir.  R. 47B.



*
 As of March 31, 1995, the Social Security Administration became an independent agency from the Department of Health and Human Services.   Therefore, the court has substituted Shirley S. Chater for Donna E. Shalala pursuant to Fed.  R.App. P. 43(c)


1
 The Honorable H. David Young, United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)